Exhibit 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made as of December 6, 2006, by
Endo Pharmaceuticals Inc., a Delaware corporation (the “Employer”), and Joyce N.
LaViscount (the “Employee”).

Intending to be legally bound, and in consideration of the mutual agreements
contained herein, the parties agree as follows:

ARTICLE 1. DEFINITIONS.

For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Article 1.

“Agreement” means this Employment Agreement, including the Exhibits hereto, as
amended from time to time.

“Basic Compensation” means Salary and Benefits.

“Benefits” shall have the meaning set forth in Section 3.1(b).

“Board of Directors” means the board of directors of the Employer.

“Confidential Information” means any and all:

(a) trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);

(b) information concerning the business and affairs of the Employer (which
includes unpublished financial statements, financial projections and budgets,
unpublished and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, to the extent not publicly known, personnel
training and techniques and materials) however documented; and



--------------------------------------------------------------------------------

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.

“disability” shall have the meaning set forth in Section 6.2.

“Effective Date” means January 1, 2007.

“Employment Period” shall have the meaning set forth in Section 2.2.

“Fiscal Year” means the Employer’s fiscal year, as it exists on the Effective
Date or as changed from time to time.

“for cause” shall have the meaning set forth in Section 6.3.

“for good reason” shall have the meaning set forth in Section 6.4.

“Incentive Compensation” shall have the meaning set forth in Section 3.2.

“person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.

“Post-Employment Period” shall have the meaning set forth in Article 8.

“Renewal Term” shall have the meaning set forth in Section 2.2.

“Salary” shall have the meaning set forth in Section 3.1(a).



--------------------------------------------------------------------------------

ARTICLE 2. EMPLOYMENT TERMS AND DUTIES.

Section 2.1 Employment. The Employer hereby employs the Employee, and the
Employee hereby accepts employment by the Employer, upon the terms and
conditions set forth in this Agreement.

Section 2.2 Term. Subject to the provisions of Article 6, the initial term of
the Employee’s employment under this Agreement will be one (1) year, beginning
on the Effective Date and ending on December 31, 2007 (the “Initial Term”). The
term of this Agreement shall be renewed by the Employee and the Employer for
additional periods of one year (each, a “Renewal Term”;) unless either party
gives the other party written notice prior to the end of the Initial Term or any
Renewal Term (in which event this Agreement will continue for a period of thirty
(30) days from such notice) or unless sooner terminated in accordance with the
provisions of Section 6. The Initial Term together with all Renewal Terms, if
any, are hereinafter referred to as the “Employment Period”.

Section 2.3 Duties. The Employee will have such duties as are assigned or
delegated to the Employee by the Chief Financial Officer, and will serve as
Chief Accounting Officer of the Employer. The Employee will devote the
Employee’s business, time, attention, skill, and energy to the business of the
Employer, will promote the success of the Employer’s business, and will
cooperate with the Chief Financial Officer, the Chief Executive Officer and the
Board of Directors in the advancement of the best interests of the Employer.
Nothing in this Section 2.3, however, will prevent the Employee from engaging in
additional activities in connection with personal investments and community
affairs that are not inconsistent with the Employee’s duties under this
Agreement. If, at any time, the Employee is elected as a director of the
Employer or as a director or officer of any of Employer’s subsidiaries, the
Employee will fulfill the Employee’s duties as such director or officer without
additional compensation.

Section 2.4 Director’s and Officer’s Liability Coverage. The Employer shall
cause the Employee to be (a) indemnified as an officer and/or director of the
Employer or any of its affiliates, to the extent applicable, to the maximum
extent permitted by applicable law, and (b) covered by director’s and officer’s
liability insurance in connection with the Employee serving as an officer and/or
director of Employer or any of its affiliates. The provisions of this
Section 2.4 shall survive termination of this Agreement for any reason.

ARTICLE 3. COMPENSATION.

Section 3.1 Basic Compensation.

(a) Salary. The Employee will be paid an annual salary of $275,000, subject to
adjustment as provided below (the “Salary”), which will be payable in equal
periodic installments according to the Employer’s customary payroll practices,
but no less frequently than the 15th and the last day of each month. The Salary,
upon a recommendation by the Chief Financial Officer, will be reviewed by the
Compensation Committee of the Board of Directors (the “Committee”) not less
frequently than annually, and be adjusted in the sole discretion of the



--------------------------------------------------------------------------------

Committee, but in no event will the Salary be less than $275,000 per year. In
determining the amount of any adjustment to Salary, the Committee shall take
into account inflation, merit, changes in responsibilities and industry salary
practices for executives. Any increase in Salary shall not serve to limit or
reduce any other obligation to the Employee under this Agreement. Salary shall
not be reduced after such increase unless such reduction is part of a reduction
in salaries of specified management personnel of the Employer undertaken in a
program approved by the Employer’s Board of Directors.

(b) Benefits. The Employee will, during the Employment Period, be permitted to
participate in such incentive, savings, pension, profit sharing, bonus, life
insurance, hospitalization and major medical, and other employee benefit plans,
practices, policies and programs, of the Employer that may be in effect from
time to time, to the extent the Employee is eligible under the terms of those
plans (collectively, the “Benefits”).

(c) Stock Options. To the extent the Employer determines to award stock options
or other similar consideration to management personnel based upon duration of
employment or achieving performance targets, or both, the Employee shall be
permitted to participate in such programs. For each Fiscal Year or part thereof
during the Employment Period the Employee shall be eligible to earn as
additional compensation (the “Long-Term Compensation”) for the services to be
rendered by the Employee pursuant to this Agreement, long-term equity incentives
in an amount equal up to sixty (60%) of the Salary for such Fiscal Year (or such
lesser (including zero) percent of the Salary for such Fiscal Year as is
recommended in good faith to the Committee by the Chief Executive Officer of the
Employer and approved by the Committee).

Section 3.2 Incentive Compensation. For each Fiscal Year or part thereof during
the Employment Period the Employee shall be eligible to earn as additional
compensation (the “Incentive Compensation”) for the services to be rendered by
the Employee pursuant to this Agreement, an amount equal to thirty percent
(30%) of the Salary for such Fiscal Year (or such lesser (including zero) or
greater (not to exceed two hundred) percent of the Salary for such Fiscal Year
as is recommended in good faith to the Committee by the Chief Executive Officer
of the Employer and approved by the Committee) if the Employer achieves certain
performance targets set by the Committee (the “Performance Targets”) for such
Fiscal Year. Incentive Compensation for each Fiscal Year or part thereof shall
be paid as soon as practicable following the receipt by the Employer of its
audited financial statements for the Fiscal Year for which the Incentive
Compensation is being paid.

ARTICLE 4. FACILITIES AND EXPENSES.

Section 4.1 Reimbursement. The Employer will furnish the Employee office space,
equipment, supplies, and such other facilities and personnel as the Employer
deems necessary or appropriate for the performance of the Employee’s duties
under this Agreement. The Employer will pay the Employee’s dues in such
professional societies and organizations as are appropriate, and will pay on
behalf of the Employee (or reimburse the Employee for) reasonable expenses
incurred by the Employee at the request of, or on behalf of, the Employer in

 



--------------------------------------------------------------------------------

the performance of the Employee’s duties pursuant to this Agreement, and in
accordance with the Employer’s employment policies, including reasonable
expenses incurred by the Employee in attending conventions, seminars, and other
business meetings and in appropriate business entertainment activities. The
Employee must file expense reports with respect to such expenses in accordance
with the Employer’s policies.

Section 4.2 Motor Vehicle Allowance. As of the Effective Date, the Employee will
be entitled to use of an automobile, and a replacement thereof, mutually
acceptable to the Employee and the Employer, at least every three (3) fiscal
years after the Effective Date during the Employment Term. The Employer will
reimburse the Employee for all operating expenses relating thereto upon the
Employee’s submission of appropriate documentation as set forth in Section 4.1.
The Employer will determine the actual value, if any, of the Employee’s
non-business use of such automobile and will furnish the Employee with a W-2
Wage and Tax Statement, to be included in the Employee’s income tax returns, in
accordance with prevailing Internal Revenue Service regulations.

ARTICLE 5. VACATIONS AND HOLIDAYS.

The Employee will be entitled to paid vacation each Fiscal Year in accordance
with the vacation policies of the Employer in effect for its executive officers
from time to time, provided that in no event shall such number of paid vacation
days be fewer than twenty. Vacation must be taken by the Employee at such time
or times as approved by the Chief Financial Officer. The Employee will also be
entitled to the paid holidays and other paid leave set forth in the Employer’s
policies. Vacation days and holidays during any Fiscal Year that are not used by
the Employee during such Fiscal Year may be used in any subsequent Fiscal Year.

ARTICLE 6. TERMINATION AND ELECTION NOT TO RENEW.

Section 6.1 Events of Termination. The Employment Period, the Employee’s Basic
Compensation and Incentive Compensation, and any and all other rights of the
Employee under this Agreement or otherwise as an employee of the Employer will
terminate (except as otherwise provided in this Article 6):

(a) upon the death of the Employee;

(b) upon the disability of the Employee (as defined in Section 6.2);

(c) for cause (as defined in Section 6.3), immediately upon notice from the
Employer to the Employee, or at such later time as such notice may specify,
unless otherwise provided in Section 6.3;

(d) for good reason (as defined in Section 6.4) upon not less than thirty days’
prior notice from the Employee to the Employer; or



--------------------------------------------------------------------------------

(e) by the Company other than for cause upon not less than thirty days’ prior
notice from the Employer to the Employee or by the Employee for good reason, in
each case within 12 months following the occurrence of a Change of Control (as
defined in Section 6.5(e)).

Section 6.2 Definition of Disability. For purposes of Sections 6.1 and 6.3, the
Employee will be deemed to have a “disability” if, as a result of the Employee’s
incapacity due to reasonably documented physical illness or injury or mental
illness, the Employee shall have been unable for more than six months in any
twelve month period to perform Employee’s duties hereunder on a full time basis
and within 30 days after written notice of termination has been give to the
Employee, the Employee shall not have returned to the full time performance of
such duties. The date of termination in the case of a termination for
“disability” shall be the last day of the aforementioned 30-day period.

Section 6.3 Definition of “For Cause.” For purposes of Section 6.1, the phrase
“for cause” means: (a) the continued failure, after written demand is delivered
to the Employee which specifically identifies the failure, by the Employee
substantially to perform the Employee’s duties under this Agreement (other than
any such failure resulting from “disability”), (b) the Employee makes, or is
found to have made, a false certification relating to Endo Pharmaceuticals
Holdings Inc.’s financial statements, (c) the indictment by Employee, (d) the
engagement by the Employee in serious misconduct that has caused, or in the good
faith judgment of the Board of Directors may cause if not discontinued, material
harm (financial or otherwise) to the Employer or any of its subsidiaries, if any
(provided that with respect to misconduct that the Board of Directors determines
may cause material harm if not discontinued, a written demand is delivered to
the Employee specifically identifying the misconduct and the Employee continues
the misconduct), such material harm to include, without limitation, (i) the
disclosure of material secret or Confidential Information of the Employer or any
of its subsidiaries, if any, (ii) the debarment of the Employer or any of its
subsidiaries, if any, by the U.S. Food and Drug Administration or any successor
agency (the “FDA”), or (iii) the registration of the Employer or any of its
subsidiaries, if any, with the U.S. Drug Enforcement Administration of any
successor agency (the “DEA”) to be revoked or an application with the DEA to be
denied, (e) the debarment of the Employee by the FDA, or (f) the continued
material breach by the Employee of this Agreement after written demand is
delivered to the Employee which specifically identifies the breach and failure
to cure within thirty (30) days of such demand.

Section 6.4 Definition of “For Good Reason.” For purposes of Section 6.1, the
phrase “for good reason” means any of the following: (a) The Employer’s material
breach Section 2.4, 3.1 or 3.2 or of this Agreement; or (b) the assignment of
the Employee without the Employee’s consent to a position, responsibilities, or
duties of a materially lesser status or degree of responsibility than the
Employee’s position, responsibilities, or duties at the Effective Date.

Section 6.5 Termination Pay. Effective upon the termination of this Agreement,
the Employer will be obligated to pay the Employee (or, in the event of
Employee’s death, Employee’s designated beneficiary as defined below) only such
compensation as is provided in this Section 6.5 or Section 6.6. For purposes of
this Section 6.5, the Employee’s



--------------------------------------------------------------------------------

designated beneficiary will be such individual beneficiary or trust, located at
such address, as the Employee may designate by notice to the Employer from time
to time or, if the Employee fails to give notice to the Employer of such a
beneficiary, the Employee’s estate. Notwithstanding the preceding sentence, the
Employer will have no duty, in any circumstances, to attempt to open an estate
on behalf of the Employee, to determine whether any beneficiary designated by
the Employee is alive or to ascertain the address of any such beneficiary, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Employee’s personal representative (or the trustee of a
trust established by the Employee) is duly authorized to act in that capacity,
or to locate or attempt to locate any beneficiary, personal representative, or
trustee.

(a) Termination by the Employee for Good Reason. If the Employee terminates this
Agreement for good reason (except as otherwise provided in Section 6.5(e)), the
Employer will (i) pay (A) monthly to the Employee the Employee’s Salary for
twelve (12) months, and (B) the Employee’s Incentive Compensation for the Fiscal
Year during which the termination is effective, prorated through the date of
termination, provided that the applicable Performance Targets are met, and
(ii) continue to provide the Employee with the Benefits for twelve (12) months.

(b) Termination by the Employer for Cause. If the Employer terminates this
Agreement for cause, the Employee will be entitled to receive the Employee’s
Salary and Incentive Compensation prorated through the date such termination is
effective

(c) Termination upon Disability. If this Agreement is terminated by either party
as a result of the Employee’s disability, as determined under Section 6.2, the
Employer will pay the Employee the Salary and Incentive Compensation (if the
applicable Performance Targets are met) through the remainder of the calendar
month during which such termination is effective and the period until disability
insurance benefits commence (“Disability Coverage Commencement”) under the
disability insurance coverage furnished by the Employer to the Employee. From
and after Disability Coverage Commencement and for twelve (12) consecutive
months thereafter, the Employer will make regular payments to the Employee in
the amount by which the Salary exceeds the Employee’s disability insurance
benefits.

(d) Termination upon Death. If this Agreement is terminated because of the
Employee’s death, the Employee will be entitled to receive the Employee’s Salary
through the end of the calendar month in which the Employee’s death occurs, and
Incentive Compensation (if the applicable Performance Targets are met) for the
Fiscal Year during which the Employee’s death occurs, prorated through the date
of the Employee’s death.

(e) Termination upon Change of Control. If (A) following the occurrence of a
tender offer, stock purchase, other stock acquisition, merger, consolidation,
recapitalization, reverse split, sale or transfer of assets or other
transaction, as a result of which any person, entity or group, other than an
Affiliate of the Company prior to the occurrence of such event, as the case may
be, (i) becomes the beneficial owner, directly or indirectly, of securities of
the Company representing more than 50% of the ordinary shares of the Company or
representing



--------------------------------------------------------------------------------

more than 50% of the combined voting power with respect to the election of
directors, (ii) appoints a majority of the board of directors of the Company or
(iii) obtains the ability to direct the operations or management of the Company
(each of the above, a “Change of Control”) and (B) within twelve (12) months of
such Change in Control, the Employee is terminated by the Employer other than
for cause, death or disability or by the Employee for good reason, then the
Employee will be entitled to receive (x) any accrued but unpaid Salary to the
date on which the termination is effective plus (y)a lump sum payment equal to
two times the sum of (1) the Employee’s then current Salary plus (2) the higher
of (a) Employee’s target Incentive Compensation for the Fiscal Year during which
the termination is effective or (b) Employee’s Incentive Compensation for the
Fiscal Year immediately preceding the year in which the termination is effective
plus (z) Benefits for a period equal to twenty-four (24) months after the date
on which the termination is effective.

(f) Benefits. Unless otherwise specifically provided herein or otherwise
provided for in the Benefits, the Employee’s accrual of, or participation in
plans providing for, the Benefits will cease at the effective date of the
termination of this Agreement, and the Employee will be entitled to accrued
Benefits pursuant to such plans only as provided in such plans.

Section 6.6 Election Not to Renew. If the Employee elects to renew this
Agreement for a Renewal Term, but Employer does not, and Employer’s election not
to renew is not for cause, the Employee will be entitled to receive, (i) the
Salary for the remainder, if any, of the calendar month in which such
termination is effective and for twelve (12) consecutive calendar months
thereafter; and (ii) the Benefits for twelve (12) consecutive months after the
date of termination.

ARTICLE 7. NON-DISCLOSURE COVENANT.

Section 7.1 Acknowledgments by the Employee. The Employee acknowledges that
(a) during the Employment Period and as a part of the Employee’s employment, the
Employee will be afforded access to Confidential Information; and (b) public
disclosure of such Confidential Information could have an adverse effect on the
Employer and its business.

Section 7.2 Agreements of the Employee. In consideration of the compensation and
benefits to be paid or provided to the Employee by the Employer under this
Agreement, the Employee covenants as follows:

(a) During and following the Employment Period, the Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer, as otherwise may
be required by law or legal process or except as otherwise expressly permitted
by the terms of this Agreement.

(b) If any information that the Employer deems to be a trade secret is found by
a court of competent jurisdiction not to be a trade secret for purposes of this
Agreement, such



--------------------------------------------------------------------------------

information will, nevertheless, be considered Confidential Information for
purposes of this Agreement. The Employee hereby waives any requirement that the
Employer submit proof of the economic value of any trade secret or post a bond
or other security.

(c) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee.

(d) Upon termination of this Agreement by either party, or upon the request of
the Employer during the Employment Period, the Employee will return to the
Employer all Confidential Information in the Employee’s possession or subject to
the Employee’s control, and the Employee may not retain any copies, abstracts,
sketches, or other physical embodiment of any of the Confidential Information.

ARTICLE 8. NON-COMPETITION AND NON-INTERFERENCE.

The Employee covenants that the Employee will not, directly or indirectly during
the Employment Period, except in the course of the Employee’s employment
hereunder, and during the Post-Employment Period, directly or indirectly manage,
operate, control, or participate in the management, operation, or control of, be
employed by, associated with, or in any manner connected with, lend the
Employee’s name to, or render services or advice to, any third party or any
business whose products compete (including as described below) in whole or in
part with the products of the Employer.

For purposes of this Article 8, any third party or any business whose products
compete includes any entity with which the Employer has had a product(s)
licensing agreement during the Employment Period and any entity with which the
Employer is at the time of termination actively negotiating a commercial
relationship. The term “Post-Employment Period” means the period beginning on
the effective date of termination of the Employee’s employment hereunder and
ending on the later to occur of (i) twelve (12) months after the effective date
of such termination or (ii) the date amounts payable to Employee under
Section 6.5 (a), (c) and (e) and Section 6.6 are to have been paid in full
pursuant to this Agreement (provided that notwithstanding anything in this
Agreement to the contrary, such amounts are being timely paid by the Employer) .

If any covenant in this Article 8 is held to be unreasonable, arbitrary, or
against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against the Employee.

ARTICLE 9. GENERAL PROVISIONS.

Section 9.1 Injunctive Relief and Additional Remedy. The Employee acknowledges
that the injury that would be suffered by the Employer as a result of a breach
of



--------------------------------------------------------------------------------

the provisions of this Agreement (including any provision of Articles 7 and 8)
would be irreparable and that an award of monetary damages to the Employer for
such a breach would be an inadequate remedy. Consequently, the Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and the Employer will not
be obligated to post bond or other security in seeking such relief.

Section 9.2 Essential and Independent Covenants. The covenants by the Employee
in Articles 7 and 8 are essential elements of this Agreement, and without the
Employee’s agreement to comply with such covenants, the Employer would not have
entered into this Agreement or employed or continued the employment of the
Employee. The Employer and the Employee have independently consulted their
respective counsel and have been advised in all respects concerning the
reasonableness and propriety of such covenants, with specific regard to the
nature of the business conducted by the Employer.

If the Employee’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Employee in Articles 7 and 8.

Section 9.3 Duty to Mitigate. The Employee shall not be required to mitigate
damages or the amount of any payment required under this Agreement, nor shall
the payments due Employee hereunder be reduced or offset by reason of any
payments Employee may receive from any other source.

Section 9.4 Representations and Warranties by the Employee. The Employee
represents and warrants to the Employer that the execution and delivery by the
Employee of this Agreement do not, and the performance by the Employee of the
Employee’s obligations hereunder will not, with or without the giving of notice
or the passage of time, or both: (a) violate any judgment, writ, injunction, or
order of any court, arbitrator, or governmental agency applicable to the
Employee; or (b) conflict with, result in the breach of any provisions of or the
termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound.

Section 9.5 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement will operate
as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege.

Section 9.6 Binding Effect; Delegation of Duties Prohibited. This Agreement
shall inure to the benefit of, and shall be binding upon, the parties hereto and
their respective successors, assigns, heirs, and legal representatives,
including any entity with which the Employer may merge or consolidate or to
which all or substantially all of its assets may be transferred. The duties and
covenants of the Employee under this Agreement, being personal, may not be
delegated.

 

10



--------------------------------------------------------------------------------

Section 9.7 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 

If to the Employer:    Endo Pharmaceuticals Inc.    100 Endo Boulevard    Chadds
Ford, PA 19317    Attention: Peter A. Lankau If to the Employee:    Joyce N.
LaViscount    100 Endo Boulevard    Chadds Ford, PA 19317

Section 9.8 Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.

Section 9.9 Governing Law. This Agreement will be governed by and construed
under the laws of the State of Delaware without regard to conflicts of laws
principles. The parties hereto agree that, in any legal suit, action or
proceeding brought by a party hereto arising out of or based upon this
Agreement, the losing party shall pay to the prevailing party the reasonable
attorneys’ fees and expenses incurred by the prevailing party in addition to the
award or judgment sum determined due and payable by the losing party, if any, in
such action.

Section 9.10 Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

Section 9.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.



--------------------------------------------------------------------------------

Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

[SIGNATURES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

ENDO PHARMACEUTICALS INC. By:  

/S/ PETER A. LANKAU

Name:   Peter A. Lankau Title:   President and Chief Executive Officer

/S/ JOYCE N. LAVISCOUNT

Joyce N. LaViscount